Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Objections
Claims 1-28 are objected to because of the following informalities:  in the preliminary amendment the applicant has canceled the word “claim” preceding each numbered claim. This is improper as the language “claim” is required to identify each claim, particularly in light of the fact that each dependent claim refers to a previous claim by the expression “claim X”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lin et al (WO2018111173).
Lin et al (WO2018111173) disclose a network node (900) configured to communicate with a wireless device, WD (1000), the network node comprises a radio interface, e.g. see FIG. 9 (911/912), and a processing circuitry (910/920/930/940/941) (page 8, lines 26-28, lines 33-35, page 8, line 40-page 9, line 2, page 19, lines 16-21, page 20, lines 15-19, page 21, lines 5-12; D2: paragraphs 15-20, 24) configured to communicate information to configure the WD, e.g. see FIG. 10, which comprises a radio interface (1011/1012/1013), and processing circuitry (1010/1020/1030/1040/1041), with a plurality of positioning reference signals PRS (page 8, lines 26-28, lines 33-35, page 8, line 40-page 9, line 2, page 19, lines 16-21, page 20, lines 15-19, page 21, lines 5-12), the communicated information at least indicating which of the plurality of positioning reference signals are transmitted from the same transmission point TP (page 8, lines 26-28, lines 33-35, page 8, line 40-page 9, line 2, page 19, lines 16-21, page 19, page 20, lines 15-19, page 21, lines 5-12). The wireless device is further configured to receive a configuration of PRSs from the network node, the configuration indicating a plurality of PRS identities for respective TPs of the wireless communication network. The wireless device is also configured to determine an RSTD value for a TP based on the received configuration, and to report the determined RSTD value for the TP to the network node (9:2-9; 9:18-25. The wireless device RSTDs are measured and used to determine the position of the wireless device WD. Thus, Lin et al disclose the claimed network node and the wideless device and their respective methods of operation.  
Further, Lin et al disclose a transmission node, again see FIG. 9, configured to communicate with a wireless device (WD), the transmission node comprises a radio interface and a processing circuitry (page 8, lines 26-28, lines 33-35, page 8, line 40-page 9, line 2, page 19, lines 16-21, page 20, lines 15-19, page 21, lines 5-12; D2: paragraphs 15-20) configured to obtain configuration information for a plurality of positioning reference signals (D1: page 8, lines 26-28, lines 33-35, page 8, line 40-page 9, line 2, page 19, lines 16-21, page 20, lines 15-19, page 21, lines 5-12; D2: paragraphs 15-20, 23, 29, 34); determine a waveform for each of the plurality of positioning reference signals corresponding to the obtained configuration information (page 2, lines 23-26 (as defined in GPP TS 36.305), page 8, lines 26-28, lines 33-35, page 8, line 40-page 9, line 2, page 11, line 25 - page 12, line 4, page 19, lines 16-21, page 20, lines 15-19, page 21, lines 5-12; D2: paragraphs 15-20, 24, 35-39, 64); and cause a transmission of the determined waveforms for each of the plurality of positioning reference signals (D1: page 2, lines 23-26 (as defined in GPP TS 36.305), page 8, lines 26-28, lines 33-35, page 8, line 40-page 9, line 2, page 11, line 25 - page 12, line 4, page 19, lines 16-21, page 20, lines 15-19, page 21, lines 5-12; D2: paragraphs 15-20, 23, 24, 40, 64).
Claims 1-28 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kumar et al (20200029165).
Kumar et al disclose a network node/transmission point 140a, 140b, 140c, 160, FIG. 3 in communication with a wireless device 110, FIG. 2, each of which comprises a communication interface and processing circuitry. The mobile device 110 can be configured to receive assistance data from the location server 160 to assist in determining the location of the mobile device which cn be performed at the wireless device or at the network [0043]. The location server 160 can be implemented by one or more computing device that are associated with the network 125 [0044]. The wireless transmitters 140 can be base stations capable of two-way communication with the mobile device 110 and other such devices capable of wireless communication and can be Evolved Node Bs (eNodeBs) where the network 125 is an LTE network. Each wireless transmitter of the wireless transmitters 140 can support one or more cells and each cell can be associated with a unique cell identifier [0045]. The mobile device 110 and the location server 160 can be configured to facilitate Observed Time Difference of Arrival (OTDOA) positioning [0046] by performing Reference Signal Time Difference Measurements (RSTD) and to send the RSTD measurement information (also referred to herein as “positioning signal measurement information”) to the location server 160 [0047]. The mobile device 110 can obtain RSTD measurements from cells of the wireless transmitters 140 that are identified in the assistance data, e.g. the claimed information to configure the mobile device with a plurality of PRSs,  provided by the location server 160. The assistance data can include reference cell information associated with a cell of one of the wireless transmitters 140 that is to serve as the reference cell in the OTDOA calculations. The assistance data can also include neighbor cell information identifying the neighbor cells that may be used in the OTDOA calculations. The assistance data can include Positioning Reference Signal (PRS) information that identifies the PRS configuration of each of the cells included in the assistance data. Assistance data can be obtained that comprises information for cells associated with a plurality of wireless transmitters of a wireless communications network and can be sent to the mobile device 110 by the location server 160 as part of a positioning session. The assistance data can include Positioning Reference Signal (PRS) that identifies the PRS configuration of each of the cells included in the assistance data [0073]. FIG. 4 exemplifies an aspect of the process.
Claims 1-28 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lee et al (20180270784).
Lee et al (20180270784) disclose a network node 10, comprising a radio interface 13 and a processing circuitry 11/12, configured to communicate with a wireless device 20, comprising a radio interface 23 and processing circuitry 21/22.  The network node is configured to communicate assistant data related to a reference cell and one or more neighbor cells for positioning to the wireless device. The wireless device receives the assistant data related to a reference cell and one or more neighbor cells for positioning; calculates a reference signal time difference (RSTD) measurement value using a positioning reference signal (PRS) and a cell-specific reference signal (CRS) of the reference cell and the one or more neighbor cells based on the assistant data; and reports the measurement value to a location server, wherein the assistant data includes at least one of CRS cyclic prefix (CP) length information of the reference cell and the one or more neighbor cells and multicast broadcast single frequency network (MBSFN) subframes configuration information of the reference cell and the one or more neighbor cells. Additionally recited steps are deemed to be inherent in Lee et al since the system represents the same communication network using the same types of communication nodes/devices of the same claimed structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that the applicants’ claims comprise the sole structure of radio interfaces and processing circuitry that are components of every existent communication device as well as using the aspects of PRS, which are conventional in present day radio communication networks. Thus, the applicants’ claims fail to set forth any particular distinction over that which is well known in the art as further evidenced by the prior art below. 
Gunnarsson et al (20190274111) a method and apparatus for a network node (FIGs 8, 9) comprising a radio interface (901, 902) and processing circuitry (908) and a wireless device (Figs. 5, 6) comprising a radio interface (601, 602) and processing circuitry (607). The network node is configured to communicate with the wireless device including information regarding positioning reference signals (PRSs), e.g. the wireless device 310 receives, e.g. from the core network node 302, assistance data comprising information about Positioning Reference Signals (PRS) that may be detected by the wireless device 310 [0095]/[0209]+.
Liu et al (20190037525) disclose a method for wireless communication at a user equipment (UE), comprising: receiving a positioning reference signal (PRS) configuration, the PRS configuration comprising a set of hopping frequencies for a plurality of PRS transmissions; receiving the plurality of PRS transmissions over a shared radio frequency spectrum from a plurality of base stations, wherein the plurality of PRS transmissions are received according to the PRS configuration; and transmitting a measurement report of the plurality of PRS transmissions.Liu et al also disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a positioning reference signal (PRS) configuration, the PRS configuration comprising a set of hopping frequencies for a plurality of PRS transmissions; receive the plurality of PRS transmissions over a shared radio frequency spectrum from a plurality of base stations, wherein the plurality of PRS transmissions are received according to the PRS configuration; and transmit a measurement report of the plurality of PRS transmissions.
Ryden et al (20180205482) disclose a method as well as network node elements (FIGs, 8b, 9b) and user elements (FIG, 7b). The user equipment receives, from a network node, a reception configuration of the positioning reference signals relating to a radio transmitter. The reception configuration comprises a cell identity relating to the radio transmitter and an identifier for determining of the positioning reference signals. Moreover, the user equipment receives, according to the reception configuration, the positioning reference signals from the radio transmitter. The user equipment also estimates, based on the positioning reference signals, signal characteristics relating to a position of the user equipment. Furthermore, the user equipment sends, to the network node, a report about the estimated signal characteristics [0021].
Kim (20170318554) discloses a method of estimating a position of a UE, the method comprising: (a) receiving positioning reference signals from a serving cell and each of one or more neighboring cells; (b) generating Reference Signal Time Difference (RSTD) information based on reception time information of the positioning reference signals; (c) transmitting the reference signal time difference information to the serving cell; and (d) estimating the position of the UE based on the reference signal time difference information. The step (a) receiving of the positioning reference signals comprises: receiving a positioning reference signal configuration index; identifying preset positioning reference signal configuration information corresponding to the positioning reference signal configuration index; and receiving the positioning reference signals from the serving cell and each of the one or more neighboring cells based on the positioning reference signal configuration information.  Kim further discloses the UE, e.g. wireless device as well as the network node, comprising a radio interface and processing circuitry such that each is configured to be in communication with the other.
Fischer (20160334499) discloses a processor-implemented method of generating a Positioning Reference Signal (PRS) sequence may comprise: assigning a distinct Physical Antenna Port (PAP) identifier (ID) to each physical transmitting antenna element in a plurality of physical transmitting antenna elements serving a single cell; and generating a plurality of PRS sequences, each PRS sequence in the plurality of PRS sequences corresponding to a distinct physical transmitting antenna element in the plurality of physical transmitting antenna elements, wherein each PRS sequence has a corresponding frequency shift based, at least in part, on a corresponding PAP ID (h) of a corresponding physical transmitting antenna element. Moreover, Fischer disclose an apparatus comprising: a radio interface in the form of a transceiver, wherein the transceiver is capable of transmitting PRS information; and a processor coupled to the transceiver, wherein the processor may be configured to: assign a distinct Physical Antenna Port (PAP) identifier (ID) to each physical transmitting antenna element in a plurality of physical transmitting antenna elements serving a single cell; and generate a plurality of PRS sequences, each PRS sequence in the plurality of PRS sequences corresponding to a distinct physical transmitting antenna element in the plurality of physical transmitting antenna elements, wherein each PRS sequence has a corresponding frequency shift based, at least in part, on a corresponding PAP ID (h) of a corresponding physical transmitting antenna element.
Krishnamurthy et al (20110149903) disclose a network node operable in a wireless communication system that provides wireless communication service to a plurality of wireless communication devices, the base station comprising: a processor operable to: encode a positioning reference signal into a first set of transmission resources; encode information other than the positioning reference signal into a second set of transmission resources; and multiplex the first set of transmission resources and the second set of transmission resources into a subframe that includes a plurality of orthogonal frequency division multiplexed (OFDM) symbols, wherein the first set of transmission resources is multiplexed into a portion of a first set of OFDM symbols of the subframe based on an identifier associated with the base station and wherein the second set of transmission resources is multiplexed into a second set of OFDM symbols of the subframe; and a transmitter operably coupled to the processor and operable to transmit the subframe to at least one wireless communication device of the plurality of wireless communication devices. FIG. 3 exemplifies the network node 301 comprising a radio interface 312/314/304-310 and processing circuitry 316/318 and a wireless device 201 comprising a radio interface 325/327/320/3322/323 and processing circuitry 329/331. FIG. 4 exemplifies the network node process for communicating information to configure the wireless device with PRSs and FIG. 8 exemplifies the processes perfromed at the wireless device.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646